Proceeding commenced by petitioner, pursuant to article 78 of the Civil Practice Act, for an order directing his reinstatement to the position of water inspector, or his appointment to one of the positions in the service of the city of Long Beach which he is fitted to fill, and for compensation, in accordance with the provisions of subdivision 1 of section 22 of the Civil Service Law. Final order granting motion of petitioners, in accordance with the verdict of a jury, unanimously affirmed, with fifty dollars costs and disbursements. No opinion. Present — Lazansky, P. J., Hagarty, Cars-well, Adel and Close, JJ.